DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/09/2022 has been entered. Claims 1-18 remain pending.

Response to Arguments
Applicant’s arguments, see Remarks filed 03/09/2022, regarding the rejection of the claims under 35 U.S.C. 102 & 103, particularly in view of Liao (US 2017/0195882) have been fully considered but are not persuasive.
Applicant argues that Liao ([0028-0033]) discloses that the current connection to the service network is released if RRC CONNECTION RELEASE message is received (S306) or the predetermined period of time expires (S307), and although NAS operations are performed, they are simply operations performed for establishing new connection, which is substantially different from the claimed procedure, e.g., "and resending, by the terminal, the first indication information to the network device and restarting, by the terminal, the first timer if the second indication information sent by the network device is not received by the terminal before the first timer expires" as required by the claims.
Examiner respectfully disagrees. Whether or not connection to the service network is maintained or released has no impact on the performance of the claimed invention, which is completely silent regarding both maintaining and releasing connection to the network. The recited claims do not prohibit performance of any operations other than those recited, nor do they limit the controlling operations to a single scenario. Furthermore, an intended purpose of the claimed invention must result in a structural difference to patentably distinguish over the prior art. Performance of the same operations in an establishment procedure, as taught in Liao, as opposed to some other form of procedure, as asserted by Applicant, does not result in a structural difference between the claimed invention and the prior art, but rather highlights different manners in which the claimed functional operations may be used.
Liao discloses sending first indication information to a network device and starting a first timer ([0029], Steps 302-304); stopping the timer if information sent by the network device is received by the terminal before the timer expires ([0030], Steps 305-306); and resending the indication information and restarting the timer if information by the network device is not received ([0032-0033], Fig. 3B, so long as the retry counter has not been exceeded at Step 314, the entire method will be repeated from step 302, which includes sending the indication and starting the timer at Step 304). Since Liao discloses all of the operations positively recited in the claims, Liao continues to anticipate the claimed invention.
Applicant argues that, according to Liao, if no message from the network is received, the mobile communication device immediately performs local release of the current connection to the service network (step S307), in contrast to the recited claims where the operation performed when the timer expires is "resending, by the terminal, the first indication information to the network device", that is, resending "the first indication information being used to indicate detection of the failure of the integrity protection check.” Applicant further argues that, since Liao discloses immediate release of the connection it is impossible/unnecessary for the UE to send any SECURITY MODE FAILURE MESSAGE or restart any timer, as required by the claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., immediately resending the first indication information when the timer expires) are not recited in the rejected claim(s).  The recited limitations require performance of certain operations based on whether information is received “before the first timer expires” but do not require that any actions be explicitly performed upon, at, or immediately following the expiration of the timer. The claims also do not preclude the inclusion of operations, nor do they specify that the claimed actions are the only actions performed in response to expiration of the timer. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner disagrees with Applicant’s assertion that Liao’s release of the connection makes it impossible for the UE to send any SECURITY MODE FAILURE MESSAGE or restart any timer, as required by the claims, since Liao explicitly discloses such transmissions. Despite releasing the connections at Steps 306-307, Liao discloses a retry of the NAS procedure following the release at S314, where this retry of the procedure repeats all method steps starting at Steps 302-304 which require transmitting SECURITY MODE FAILURE and starting the timer ([0029]). Therefore, it is not only possible and necessary, but explicitly required by Liao that, so long as a retry count is still available, the device send the failure message again and restart the timer.
Applicant argues that Liao steps S310-S315 are operations for reconnection performed subsequent to steps S306 and S307, i.e., after the connection is released, and although some other timers such as the guard timers T3410, T3430, T3417, the retry timer, T3411 etc. are disclosed in Liao, these timers are different from the timer related to the SECURITY MODE FAILURE message as discussed above, which is disclosed in (0029) of Liao, therefore, these timers involved in steps S310-S315 do not teach or even suggest the restart operation of the timer related to the SECURITY MODE FAILURE message.
Examiner respectfully disagrees. The timer relied upon in the rejection is disclosed in ([0029]) of Liao, step S304, where the mobile communication device starts a timer to count the predetermined period of time after the SECURITY MODE FAILURE message is transmitted. The performance of the operations in steps S310-315, while disclosing additional timers, were not relied upon as the timer relating to the integrity check, and were merely discussed as intervening operations that occur prior to the entire method being restarted from S302, which includes restarting the predetermined period of time after the SECURITY MODE FAILURE message in S304. The treatment of this predetermined period of time as disclosed by Liao meets the requirements of the positively recited limitations, and discussion of additional timers relating to additional NAS operations does not preclude Liao from anticipating the claimed invention. For these reasons, the rejection is maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 12-13, and 18 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Liao et al (US 2017/0195882).
Regarding Claim 1, Liao teaches a method (Figs. 3A-3B) for controlling reporting of a security check failure ([0028], Fig. 3A, mobile communication device receives a SECURITY MODE COMMAND message from the service network for security activation (step S302), and determines whether the SECURITY MODE COMMAND message passes the integrity protection check (step S303)), comprising: 
sending, by a terminal, first indication information to a network device and starting, by the terminal, a first timer, when a failure of an integrity protection check on a first data bearer is detected by the terminal, the first indication information being used to indicate detection of the failure of the integrity protection check ([0029], Fig. 3A, subsequent to step S303, if the SECURITY MODE COMMAND message fails the integrity protection check, the mobile communication device transmits a SECURITY MODE FAILURE message to the service network (step S304), and then determines whether an RRC CONNECTION RELEASE message has been received from the service network during a predetermined period of time (step S305), the mobile communication device may start a timer to count the predetermined period of time after the SECURITY MODE FAILURE message is transmitted successfully, and alerts the mobile communication device when the timer expires); and 
stopping, by the terminal, the first timer if second indication information sent by the network device is received by the terminal before the first timer expires ([0030], Fig. 3A, subsequent to step S305, if an RRC CONNECTION RELEASE message is received during the predetermined period of time, the mobile communication device releases the current connection to the service network according to the RRC CONNECTION RELEASE message (step S306)), and
resending, by the terminal, the first indication information to the network device and restarting, by the terminal, the first timer if the second indication information sent by the network device is not received by the terminal before the first timer expires ([0032-0033], Fig. 3B, subsequent to steps S306 and S307, it is determined whether the NAS procedure is an attach procedure, a tracking area update procedure, or a service request procedure (step S310), subsequent to steps S311 and S313, the mobile communication device determines whether the attempt counter of the NAS procedure has a value equal to or greater than 5 (i.e., the maximum number of retries) (step S314), if the attempt counter of the NAS procedure has a value less than 5, the method flow goes to step S302 (~ the retry continuing S302 as shown in Fig. 3A repeats indication to the network of Security Mode Failure in S304)).  
Regarding Claim 6, Liao teaches all aspects of the claimed invention as disclosed in Claim 1 above. Liao further teaches wherein the second indication information comprises at least reconfiguration information or key update information ([0030], Fig. 3A, subsequent to step S305, if an RRC CONNECTION RELEASE message is received during the predetermined period of time, the mobile communication device releases the current connection to the service network according to the RRC CONNECTION RELEASE message (step S306) (~connection release changes configuration of radio bearers)).  
Regarding Claim 7, Liao teaches a device for controlling reporting of a security check failure, comprising a processor and a memory, wherein the memory stores thereon program instructions executable by the processor to cause the device to perform a plurality of operations ([0018-0021], Figs. 1-2, mobile communication device 110 may be a feature phone, a smartphone, a panel Personal Computer (PC), a laptop computer, or any computing device supporting the wireless technology utilized by the service network 120), including:
detecting a failure of an integrity protection check on a first data bearer ([0028], Fig. 3A, mobile communication device receives a SECURITY MODE COMMAND message from the service network for security activation (step S302), and determines whether the SECURITY MODE COMMAND message passes the integrity protection check (step S303)); 
sending first indication information to a network device and starting a first timer, the first indication information being used to indicate detection of the failure of the integrity protection check ([0029], Fig. 3A, subsequent to step S303, if the SECURITY MODE COMMAND message fails the integrity protection check, the mobile communication device transmits a SECURITY MODE FAILURE message to the service network (step S304), and then determines whether an RRC CONNECTION RELEASE message has been received from the service network during a predetermined period of time (step S305), the mobile communication device may start a timer to count the predetermined period of time after the SECURITY MODE FAILURE message is transmitted successfully, and alerts the mobile communication device when the timer expires); and 
stopping the first timer if second indication information sent by the network device is received by the terminal before the first timer expires ([0030], Fig. 3A, subsequent to step S305, if an RRC CONNECTION RELEASE message is received during the predetermined period of time, the mobile communication device releases the current connection to the service network according to the RRC CONNECTION RELEASE message (step S306)), and 
resending the first indication information to the network device and restarting the first timer if the second indication information sent by the network device is not received by the terminal before the first timer expires ([0032-0033], Fig. 3B, subsequent to steps S306 and S307, it is determined whether the NAS procedure is an attach procedure, a tracking area update procedure, or a service request procedure (step S310), subsequent to steps S311 and S313, the mobile communication device determines whether the attempt counter of the NAS procedure has a value equal to or greater than 5 (i.e., the maximum number of retries) (step S314), if the attempt counter of the NAS procedure has a value less than 5, the method flow goes to step S302 (~ the retry continuing S302 as shown in Fig. 3A repeats indication to the network of Security Mode Failure in S304)).  
Regarding Claim 12, Liao teaches all aspects of the claimed invention as disclosed in Claim 7 above. Liao further teaches wherein, the second indication information comprises at least reconfiguration information or key update information ([0030], Fig. 3A, subsequent to step S305, if an RRC CONNECTION RELEASE message is received during the predetermined period of time, the mobile communication device releases the current connection to the service network according to the RRC CONNECTION RELEASE message (step S306) (~connection release changes configuration of radio bearers)).  
Regarding Claim 13, Liao teaches a non-transitory computer storage medium, having computer-executable instructions stored thereon, wherein the computer-executable instructions are executed by a processor of a terminal ([0018-0021], Figs. 1-2, mobile communication device 110 may be a feature phone, a smartphone, a panel Personal Computer (PC), a laptop computer, or any computing device supporting the wireless technology utilized by the service network 120) to implement steps of a method for controlling reporting of a security check failure ([0028], Fig. 3A, mobile communication device receives a SECURITY MODE COMMAND message from the service network for security activation (step S302), and determines whether the SECURITY MODE COMMAND message passes the integrity protection check (step S303)), the method comprising: 
sending, by the terminal, first indication information to a network device and starting, by the terminal, a first timer, when a failure of an integrity protection check on a first data bearer is detected by the terminal, the first indication information being used to indicate detection of the failure of the integrity protection check ([0029], Fig. 3A, subsequent to step S303, if the SECURITY MODE COMMAND message fails the integrity protection check, the mobile communication device transmits a SECURITY MODE FAILURE message to the service network (step S304), and then determines whether an RRC CONNECTION RELEASE message has been received from the service network during a predetermined period of time (step S305), the mobile communication device may start a timer to count the predetermined period of time after the SECURITY MODE FAILURE message is transmitted successfully, and alerts the mobile communication device when the timer expires); and 
stopping, by the terminal, the first timer if second indication information sent by the network device is received by the terminal before the first timer expires ([0030], Fig. 3A, subsequent to step S305, if an RRC CONNECTION RELEASE message is received during the predetermined period of time, the mobile communication device releases the current connection to the service network according to the RRC CONNECTION RELEASE message (step S306)), and 
resending, by the terminal, the first indication information to the network device and restarting, by the terminal, the first timer if the second indication information sent by the network device is not received by the terminal before the first timer expires ([0032-0033], Fig. 3B, subsequent to steps S306 and S307, it is determined whether the NAS procedure is an attach procedure, a tracking area update procedure, or a service request procedure (step S310), subsequent to steps S311 and S313, the mobile communication device determines whether the attempt counter of the NAS procedure has a value equal to or greater than 5 (i.e., the maximum number of retries) (step S314), if the attempt counter of the NAS procedure has a value less than 5, the method flow goes to step S302 (~ the retry continuing S302 as shown in Fig. 3A repeats indication to the network of Security Mode Failure in S304)).  
Regarding Claim 18, Liao teaches all aspects of the claimed invention as disclosed in Claim 13 above. Liao further teaches wherein, the second indication information comprises at least reconfiguration information or key update information ([0030], Fig. 3A, subsequent to step S305, if an RRC CONNECTION RELEASE message is received during the predetermined period of time, the mobile communication device releases the current connection to the service network according to the RRC CONNECTION RELEASE message (step S306) (~connection release changes configuration of radio bearers)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (US 2017/0195882), in view of Cho et al (US 2019/0357065).
Regarding Claims 2, 8, and 14, Liao teaches all aspects of the claimed invention as disclosed in Claims 1, 7, and 13 above. Liao fails to teach receiving, by the terminal, first configuration information sent by the network device, wherein the first configuration information is used to configure a corresponding timer for at least one data bearer, the at least one data bearer comprises the first data bearer, the first data bearer corresponds to the first timer.
In the same field of endeavor, Cho teaches receiving, by the terminal, first configuration information sent by the network device, wherein the first configuration information is used to configure a corresponding timer for at least one data bearer, the at least one data bearer comprises the first data bearer, the first data bearer corresponds to the first timer ([0278], UE may run a timer as the UE initiates the RRC connection reestablishment procedure, if it is determined that the UE has selected a proper cell, the timer may be stopped, when the timer expires, the UE considers it a failure of the RRC connection reestablishment procedure and may enter the RRC idle mode, this timer is hereinafter referred to as a radio link failure timer, according to the LTE spec. TS 36.331, a timer named T311 may be used as the radio link failure timer, the UE may obtain set values for the timer from the system information of the serving cell).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrity check method where indication of a failure is sent to the network and an RRC connection reestablishment procedure is attempted based on one or more timers, as taught in Liao, to further include receiving configuration for the one or more timers from the network, where the failure report is made available with each subsequent network entity the device attempts re-establishment, as taught in Cho, in order to ensure the network may receive and respond to connection failures efficiently thereby improving transmission rates with minimal discontinuity of data transmission and interrupt time. (See Cho [0024-0027])
Regarding Claims 3, 9, and 15, Liao, as modified by Cho, teaches all aspects of the claimed invention as disclosed in Claims 2, 8, and 14 above. The combination, particularly Cho further teaches wherein the at least one data bearer further comprises a second data bearer, and the second data bearer corresponds to a second timer; and the second timer is different from the first timer; and wherein the method further comprises: sending, by the terminal, third indication information to the network device and starting, by the terminal, the second timer, if a failure of an integrity protection check on the second data bearer is detected by the terminal during operation of the first timer, the third indication information being used to indicate the detection of the failure of the integrity protection check ([0287], in case the RRC re-establishment fails or the UE does not perform any RRC re-establishment, the UE may make the RLF Report available to the eNB after reconnecting from idle mode, for this purpose, UE stores the latest RLF or handover failure related information, and indicates RLF report availability at each subsequent LTE RRC connection (re-) establishment and handover to an LTE cell (~indicates repeat of entire procedure at each attempt over multiple cells, the need to attempt further also indicates receipt of failure procedures with each attempt over multiple cells) until the RLF report is fetched by the network or for 48 hours after the RLF or handover failure is detected).
Regarding Claims 4, 10, and 16, Liao teaches all aspects of the claimed invention as disclosed in Claims 1, 7, and 13 above. Liao fails to teach receiving, by the terminal, the second configuration information sent by the network device, wherein the second configuration information is used to configure the corresponding 119141-5038-US 11first timer for the terminal, all data bearers of the terminal correspond to the first timer and all data bearers of the terminal comprise the first data bearer.
In the same field of endeavor, Cho teaches receiving, by the terminal, the second configuration information sent by the network device, wherein the second configuration information is used to configure the corresponding 119141-5038-US 11first timer for the terminal, all data bearers of the terminal correspond to the first timer and all data bearers of the terminal comprise the first data bearer ([0278], according to the LTE spec. TS 36.331, a timer named T311 may be used as the radio link failure timer, the UE may obtain set values for the timer from the system information of the serving cell, [0287], in case the RRC re-establishment fails or the UE does not perform any RRC re-establishment, the UE may make the RLF Report available to the eNB after reconnecting from idle mode, for this purpose, UE stores the latest RLF or handover failure related information, and indicates RLF report availability at each subsequent LTE RRC connection (re-) establishment and handover to an LTE cell (~indicates repeat of entire procedure at each attempt over multiple cells, the need to attempt further also indicates receipt of failure procedures with each attempt over multiple cells) until the RLF report is fetched by the network or for 48 hours after the RLF or handover failure is detected).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrity check method where indication of a failure is sent to the network and an RRC connection reestablishment procedure is attempted based on one or more timers, as taught in Liao, to further include receiving configuration for the one or more timers from the network, where the failure report is made available with each subsequent network entity the device attempts re-establishment, as taught in Cho, in order to ensure the network may receive and respond to connection failures efficiently thereby improving transmission rates with minimal discontinuity of data transmission and interrupt time. (See Cho [0024-0027])
Regarding Claims 5, 11, and 17, Liao teaches all aspects of the claimed invention as disclosed in Claims 1, 7, and 13 above. Liao fails to teach resending, by the terminal, the first indication information at a second cell, if the terminal is switched from a first cell to the second cell within a first duration after the first indication information is sent from the terminal to the network device.
In the same field of endeavor, Cho teaches resending, by the terminal, the first indication information at a second cell, if the terminal is switched from a first cell to the second cell within a first duration after the first indication information is sent from the terminal to the network device ([0287], in case the RRC re-establishment fails or the UE does not perform any RRC re-establishment, the UE may make the RLF Report available to the eNB after reconnecting from idle mode, for this purpose, UE stores the latest RLF or handover failure related information, and indicates RLF report availability at each subsequent LTE RRC connection (re-) establishment and handover to an LTE cell (~indicates repeat of entire procedure at each attempt over multiple cells, the need to attempt further also indicates receipt of failure procedures with each attempt over multiple cells) until the RLF report is fetched by the network or for 48 hours after the RLF or handover failure is detected).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrity check method where indication of a failure is sent to the network and an RRC connection reestablishment procedure is attempted based on one or more timers, as taught in Liao, to further include receiving configuration for the one or more timers from the network, where the failure report is made available with each subsequent network entity the device attempts re-establishment, as taught in Cho, in order to ensure the network may receive and respond to connection failures efficiently thereby improving transmission rates with minimal discontinuity of data transmission and interrupt time. (See Cho [0024-0027])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641